Citation Nr: 0534901	
Decision Date: 12/27/05    Archive Date: 01/10/06

DOCKET NO.  00-14 533A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disorder.

2.  Entitlement to service connection for disability 
manifested by chronic coughing.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Francesca Craft, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1995 to 
October 1998.

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from a February 2000 rating decision by the 
Department of Veterans Affairs (VA) regional office (RO) in 
Nashville, Tennessee, which denied service connection for the 
following disabilities: an acquired psychiatric disorder, a 
disability manifested by chronic coughing, headaches, shin 
splints of the right leg, and shin splints of the left leg.  
The veteran filed a Notice of Disagreement as to all issues.  
Service connection for shin splints of the right leg and of 
the left leg was subsequently granted by an April 2003 rating 
decision.  The Board initially reviewed the remaining three 
issues on appeal in October 2003, at which time, the Board 
remanded for further evidentiary development.  By rating 
decision in August 2005 service connection for headaches was 
granted.  A review of the record indicates that all remand 
directives pertaining to the claim for service connection for 
a disability manifested by chronic coughing have been 
followed and the Board may proceed in its review of this 
issue.  Stegall v. West, 11 Vet. App. 268 (1998).

The issue of service connection for an acquired psychiatric 
disorder is being addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The veteran has been adequately notified of all pertinent 
laws and regulations and of the evidence necessary to 
establish her claim for service connection for a disability 
manifested by chronic coughing; all reasonable development 
necessary for the disposition of the appeal of this claim has 
been completed.

2.  Service medical records show multiple complaints of 
chronic cough during service, which were attributed to 
tobacco abuse  and various acute illnesses, including viral 
syndrome, upper respiratory infection, and acute bronchitis; 
there is no competent evidence that shows a current diagnosis 
of a disability manifested by chronic coughing.


CONCLUSION OF LAW

Service connection for a disability manifested by chronic 
coughing is not warranted.  38 U.S.C.A. §§ 1101, 1110, 5100, 
5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 
3.303 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The Board finds that VA's duties to the appellant under the 
VCAA have been fulfilled.  In this regard, the record shows 
that the RO sent VCAA notice in May 2003 and the Appeals 
Management Center (AMC) sent VCAA notice in January and 
August 2005.  As previously noted, the original RO decision 
that is the subject of this appeal was entered in February 
2000, which was before the enactment of VCAA.  Obviously, VA 
could not have informed the veteran of law that did not yet 
exist.  Moreover, in Pelegrini v. Principi, the United States 
Court of Appeals for Veterans Claims (Court) also made it 
clear that where, as in this case, notice was not mandated at 
the time of the initial RO decision, the RO did not err in 
not providing such notice complying with 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. 
§ 3.159(b)(1) because an initial RO decision had already 
occurred.  See Pelegrini v. Principi, 17 Vet. App. 412 
(2004).  Also see VAOPGCPREC 7-2004.  The VCAA notices sent 
in January and August 2005 complied with all requirements in 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), in that it: (1) 
informs the claimant about the information and evidence not 
of record that is necessary to substantiate the claim; (2) 
informs the claimant about the information and evidence that 
VA will seek to provide; (3) informs the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) requests or tells the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim, or something to the effect that the claimant should 
"give us everything you've got pertaining to your 
claim(s)."  In this case, the May 2003 notice provided the 
first three elements and the January and August 2005 letters 
from the AMC provided the appellant with notice of all four 
elements.   

The Board concludes that the discussions in the rating 
decisions dated in February 2000,  June 2003, and January 
2005, the May 2000 Statement of the Case (SOC), and the July 
2003 and January 2005 Supplemental Statement(s) of the Case 
(SSOC), adequately informed the veteran of the information 
and evidence needed to substantiate her claim.  The Board 
observes that the SSOC's informed the veteran of the 
implementing regulations, including that VA would assist her 
in obtaining government or private medical or employment 
records, provided that she sufficiently identified the 
records sought and submitted releases as necessary.  The 
Board finds that these documents show that the appellant was 
notified of the evidence needed to substantiate the claim 
addressed in this decision and the avenues through which she 
might obtain such evidence, and of the allocation of 
responsibilities between herself and VA in obtaining such 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A.  VA has obtained all indicated medical records 
available or expended reasonable efforts to do so.  Moreover, 
in a recent opinion, VA General Counsel held that section 
5103(a) does not require VA to seek evidence from a claimant 
other than that identified by VA as necessary to substantiate 
the claim.  See VAOPGCPREC 1-2004.  After receiving the 
initial VCAA notice, the veteran asserted in May 2003 that 
she had no additional evidence to submit and wished to waive 
the 30-day period.  VA afforded the veteran a VA medical 
examination in June 2004, which addressed the alleged 
disability manifested by chronic coughing.  The general 
medical evaluation is adequate for rating purposes; there is 
sufficient medical evidence of record to make a decision on 
this claim on appeal.  There is no duty to provide another 
examination or medical opinion.  38 U.S.C.A. § 5103A (d) 
(West 2002); 38 C.F.R. § 3.159(c)(4) (2005).

Based on the foregoing, the Board finds that, in the 
circumstances of the veteran's claim, any additional 
development or notification would serve no useful purpose.  
See Soyini v. Derwinski, 1 Vet. App. 540 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the claimant); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the claimant are to 
be avoided); Wensch v. Principi, 15 Vet. App. 362, 368 (2001) 
(when there is extensive factual development in a case, 
reflected both in the record on appeal and the Board's 
decision, which indicates no reasonable possibility that any 
further assistance would aid the appellant in substantiating 
his claim, the VCAA does not apply).  The Board finds that 
the duty to assist and duty to notify provisions of the VCAA 
have been fulfilled to the extent possible with regard to her 
claim.  Thus, no additional assistance or notification to the 
appellant is required based on the facts of the instant case, 
there has been no prejudice to the appellant that would 
warrant a remand, and her procedural rights have not been 
abridged.  Bernard v. Brown, 4 Vet. App. 384 (1993).

Law and Regulations

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131.  To demonstrate a 
chronic disease in service, a combination of manifestations 
must be shown that is sufficient to identify the disease 
entity and there must be sufficient observation to establish 
chronicity at the time.  38 C.F.R. § 3.303(b) (2005).  If 
chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to support 
the claim.  Id.  Service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d). 

When, after consideration of all evidence and material of 
record in a case before the Department with respect to 
benefits under laws administered by the Secretary, there is 
an approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2005).

 Analysis

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder, which includes:  her service medical 
records, her contentions, as presented in the veteran's 
written statements, the VA Form-9, and briefs; VA records for 
treatment from 1980 and 1990, various private treatment 
records/reports, and VA examination reports.  Although the 
Board has an obligation to provide reasons and bases 
supporting this decision, there is no need to discuss, in 
detail, the extensive evidence submitted by the veteran or on 
her behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 
(Fed. Cir. 2000) (the Board must review the entire record, 
but does not have to discuss each piece of evidence).  The 
Board will summarize the relevant evidence where appropriate, 
and the Board's analysis below will focus specifically on 
what the evidence shows, or fails to show, on the claim.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the claimant).

The competent evidence in this matter indicates service 
connection is not warranted for a disability manifested by 
chronic coughing.  The Court has held that in order to 
prevail on the issue of service connection, there must be 
medical evidence of a (1) current disability; (2) medical, or 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the claimed in-service 
disease or injury and the present disease or injury.  Hickson 
v. West, 12 Vet. App. 247, 253 (1999).  The veteran contends 
that she has a disability manifested by chronic coughing that 
began in service.  In claims regarding service connection, 
the resolution of issues involving medical knowledge, such as 
diagnosis of disability and determination of medical 
etiology, requires professional evidence.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992).  In this case, the 
veteran underwent two VA physical examinations to determine 
whether she currently had a disability manifested by chronic 
coughing.  The first VA examination occurred in July 1999, 
and revealed a chief complaint of occasional intermittent 
cough.  The examiner noted that the veteran currently smoked 
tobacco.  Examination demonstrated the veteran's lungs were 
clear to auscultation.  The diagnostic impression was mild 
cough secondary to smoking.  During the recent VA examination 
in June 2004 the veteran reported that she started smoking in 
1995 and quit in 2004 when she found out she was pregnant.  
Although the veteran has not asserted that her chronic 
coughing is secondary to nicotine dependence or tobacco use 
in service, it is nonetheless pertinent to note that claims 
filed after June 9, 1998, for service connection of a 
disability or cause of death on the basis that such 
disability or death is attributable to the use of tobacco 
products during a veteran's period of active service have 
been effectively prohibited.  38 U.S.C. § 1103 (West 2002).  
The veteran filed her claim for service connection for a 
disability manifested by chronic coughing in June 1999; 
consequently, the examiner's diagnostic impression of mild 
cough secondary to smoking does not support service 
connection for a disability manifested by chronic coughing.

The record does not reveal a current diagnosis of a 
disability manifested by chronic coughing.  At the VA 
examination in June 2004, the veteran's chief complaint 
pertaining to coughs was she had two to three episodes of one 
or two sharp coughs per day when her symptoms are bad, and 
then it goes away.  She reported that currently she was not 
coughing and she opined that her pregnancy had made things 
better.  On examination there were no abnormal findings 
pertaining to the head, nose, throat, or lungs.  The examiner 
concluded that the chronic cough appeared to be resolved at 
present.  

Congress specifically limits entitlement for service-
connected disease or injury to cases where such incidents 
have resulted in a disability.  See 38 U.S.C.A. § 1110; see 
also Brammer v. Derwinski, 3 Vet. App. 223 (1992).  In 
Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997), it was 
observed that 38 U.S.C.A § 1131, as well as other relevant 
statutes, only permits payment for disabilities existing on 
and after the date of application for such disorders.  The 
United States Court of Appeals for the Federal Circuit 
observed that the structure of these statutes "provided 
strong evidence of congressional intent to restrict 
compensation to only presently existing conditions," and 
VA's interpretation of the law requiring a present disability 
for a grant of service connection was consistent with the 
statutory scheme.  Degmetich, 104 F.3d at 1332; see also 
Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998) (holding VA's 
interpretation of the provisions of 38 U.S.C.A § 1110 to 
require evidence of a present disability to be consistent 
with congressional intent); Rabideau v. Derwinski, 2 Vet. 
App. 141 (1992) (the law limits entitlement for service-
related diseases and injuries to cases where the underlying 
in-service incident has resulted in a disability).  Coughing 
is the only symptom identified by the veteran of her claimed 
disability.  The examiner was unable to attribute the 
coughing to any disability, although he did indicate two 
diseases (gastroesophageal reflux disease or allergic 
rhinitis) as possible sources.  He concluded, however, that 
any connection is unclear.  Service connection may not be 
based on a resort to pure speculation or even remote 
possibility.  38 C.F.R. § 3.102; see Beausoleil v. Brown, 8 
Vet. App. 459, 463 (1996) (on an application to reopen a 
service connection claim, statement from physician about 
possibility of link between chest trauma and restrictive lung 
disease was too general and inconclusive to constitute 
material evidence to reopen); see also Stegman v. Derwinski, 
3 Vet. App. 228, 230 (1992) (evidence favorable to the 
veteran's claim that does little more than suggest a 
possibility that his illnesses might have been caused by 
service radiation exposure is insufficient to establish 
service connection).

Although the veteran asserts her belief that her coughing is 
a symptom of a disability that originated during active 
service, a claimant's statements as to nexus are entitled to 
no probative weight.  Layno v. Brown, 6 Vet. App. 465 (1994).  
As causative factors of a disease amount to a medical 
question, only a physician's opinion would be competent 
evidence.  Gowen v. Derwinski, 3 Vet. App. 286, 288 (1992).  
In summary, the VA examiner was unable to state with the 
requisite degree of certainty that the veteran incurred a 
disability manifested by chronic coughing.  Absent proof of 
present disability there can be no valid claim.  Brammer, 3 
Vet. App. 223.   
    
The Board concludes that the preponderance of the evidence is 
against entitlement to service connection for a disability 
manifested by chronic coughing; accordingly, the benefit of 
the doubt doctrine is not for application with regard to the 
claim and service connection is not warranted.  38 U.S.C.A. § 
5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. 
Principi, 274 F.3d 1361 (Fed. Cir. 2001).  




ORDER

Service connection for a disability manifested by chronic 
coughing is denied.


REMAND

As noted earlier, the Board reviewed the veteran's appeal in 
October 2003.  At that time the Board noted that previous VA 
examiners did not provide an opinion concerning the 
relationship, if any, between the veteran's claimed 
disabilities and service.  Of note, remand instructions 
specifically directed the RO to obtain a VA psychiatric 
examination to determine the nature and etiology of any 
current psychiatric disability, including major depressive 
disorder.  In June 2004 the veteran was afforded a VA 
psychiatric examination pursuant to the remand.  The examiner 
diagnosed major depressive disorder, recurrent, in partial 
remission; alcohol abuse in sustained full remission; and 
post-traumatic stress disorder, chronic.  Although the 
examiner expressly noted that it is impossible to state how 
much of the veteran's PTSD is due to military trauma and how 
much is due to childhood trauma, he failed to address whether 
there is any relationship between the currently diagnosed 
major depressive disorder and service.  A remand by the Board 
confers on an appellant the right to VA compliance with the 
terms of the remand order and imposes on the Secretary a 
concomitant duty to ensure compliance with those terms.  See 
Stegall v. West, 11 Vet. App. 268, 271 (1998).  In Stegall 
the Court held that "where . . . the remand orders of the 
Board . . . are not complied with, the Board itself errs in 
failing to insure compliance."  Id.  The ruling in Stegall 
does not give the Board any discretion to consider whether 
failure to comply with the prior remand would not prejudice 
the veteran or constitute harmless error.  Consequently, the 
Board has no choice but to remand the matter for further 
inquiry into the etiology of the veteran's major depressive 
disorder.

The record indicates that the presumption of soundness has 
been challenged.  In terms of the requested examination, it 
is imperative to note that if a disease or injury is shown to 
have existed prior to service, such disease or injury will be 
considered to have been aggravated by active military, naval, 
or air service, "where there is an increase in disability 
during such service," unless there is a specific finding 
that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306 (the "presumption of aggravation") (Emphasis added).  
If there is no showing of increase in disability in service, 
however, no presumption of aggravation applies.  
Additionally, where, as here, the claimant is a veteran of 
wartime service, or peacetime service after December 31, 
1946, clear and unmistakable evidence (obvious or manifest) 
is required to rebut the aforementioned presumption of 
aggravation, but only "where the pre-service disability 
underwent an increase in severity during service." 38 C.F.R. 
§ 3.306 (b).

Clear and unmistakable evidence is a more formidable 
evidentiary burden than the preponderance of the evidence 
standard.  See Vanerson v. West, 12 Vet. App. 254, 258 (1999) 
(noting that "clear and convincing" burden of proof, while 
a higher standard than a preponderance of the evidence, is a 
lower burden to satisfy than clear and unmistakable 
evidence).  It is an "onerous" evidentiary standard, 
requiring that the no-aggravation result be "undebatable".  
Cotant v. West, 17 Vet. App. 116, 131 (2003) (citing Laposky 
v. Brown, 4 Vet. App. 331, 334 (1993) (citing Akins v. 
Derwinski, 1 Vet. App. 228, 232 (1991)) and Vanerson, 12 Vet. 
App. at 258, 261; Id. at 263 (Nebeker, C.J., concurring in 
part and dissenting in part).  Concerning clear and 
unmistakable evidence that the disease or injury was not 
aggravated by service, the second step necessary to rebut the 
presumption of soundness, a lack of aggravation may be shown 
by establishing that there was no increase in disability 
during service or that any increase in disability was due to 
the natural progress of the preexisting condition.  Wagner v. 
Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004); 38 U.S.C.A. § 
1153.

Accordingly, this case is REMANDED for the following action:

1.  The veteran should be afforded a VA 
examination for the purpose of determining 
whether the veteran has an acquired 
psychiatric disorder, including major 
depressive disorder, and, if so, whether 
such was incurred in or aggravated by 
service.
 
The RO should send the claims file to the 
examiner for review, and the clinician 
should indicate that the claims file was 
reviewed, to include the relevant service 
and post-service medical records.  

Following a review of all of the 
relevant medical records in the claims 
file, obtaining a history from the 
veteran, the clinical evaluation, and 
any tests that are deemed necessary, 
the examiner is requested to opine 
whether the veteran has an acquired 
psychiatric disorder, including a major 
depressive disorder, whether such 
disability pre-existed service, and , 
if so, whether it is at least as likely 
as not (50 percent or greater 
probability) that such disability was 
aggravated during service.  The 
clinician should note that aggravation 
is defined for legal purposes as a 
chronic worsening of the underlying 
condition, beyond its natural 
progression, versus a temporary flare-
up of symptoms.  

The clinician is also requested to provide 
a rationale for any opinion expressed.

2.  The RO should review the claims 
file and ensure that no other 
notification or development action, in 
addition to that directed above, is 
required for the veteran's claim.  If 
further action is required, the RO 
should undertake it before further 
adjudication of the claim.

3.  Thereafter, the RO should 
readjudicate the issue of service 
connection for an acquired psychiatric 
disorder with consideration of the law 
relating to the presumptions of 
soundness and aggravation (see 
VAOPGCPREC 3-2003).

4.  If any benefit requested on appeal is 
not granted, the RO should issue a SSOC, 
which must contain notice of all relevant 
action taken on the claim, to include a 
summary of all of the evidence added to 
the record since the August 2005 SSOC.  A 
reasonable period of time for a response 
should be afforded.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


